Title: From George Washington to William Heath, 2 September 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philadelphia Sep. 2d 1781
                  
                  The Bearer of this, one of the Stockbridge Indians, has come from the Chiefs of that Tribe with an offer of their service for part of the Campaign; their application you have inclos’d—In my answer to those Chiefs I have refer’d them to you; and if you think they can be of any advantage you may order them down—but it has ever been my opinion that their services never compensated the expence.  You will enquire into the affair relative to the inlistment of that Lad they want a discharge for.I am Dear Sir Your Most Humble Servant
                  
                     Go: Washington
                  
               